Opinion by
Mr. Justice Jones,
On April 16, 1968, in Calabrese v. Collier Township Municipal Authority, 430 Pa. 289, 240 A. 2d 544 (1968), we held that, under the Municipality Authorities Act of 1945, P. L. 382, as amended, §4B(h), 53 P.S. §306, exclusive jurisdiction to determine questions involving the reasonableness of rates charged by a municipal Authority was vested in the court of common pleas in the common law sense and not in a court of common pleas in the chancery sense. In Calabrese we reversed a decree of the Court of Common Pleas sitting in equity on the ground that it lacked jurisdiction to determine the reasonableness of sewer rates charged by Collier Township Municipal Authority.
On May 16, 1968, the Court of Common Pleas of Allegheny County, being of the opinion that “the matter is not terminated and that the mandate of the Supreme Court is that this case be tried at law before a jury,” transferred the action from the equity to the law side of the court for a trial by jury. Prom that order this appeal was taken.
When, on the former appeal, we reversed the equity decree we termÁnaied the proceeding without prejudice, of course, to the plaintiffs in the equity action to seek relief in the court of common pleas, in which tribunal the legislature has seen fit to vest the exclusive jurisdiction to determine the reasonableness of the rates *362charged for services rendered by the Authority. In concluding that our mandate did not terminate the equity action, the Court below was in error. Such error was compounded by transferring the action to the law side of the court and construing our mandate as requiring that the “case be tried at law before a jury.” A reading of our opinion in Calabrese reveals no suggestion whatsoever that we contemplated that the determination of the reasonableness of the rates charged by the Authority be made by a jury in the court of common pleas.
Our previous mandate terminated completely the equity action therein involved. Whether the plaintiffs in that now extinguished equity action in the future will seek a determination of the reasonableness of the rates charged by the municipal Authority in the appropriate tribunal is for them to decide; in the event such remedy is invoked, no right to trial by jury exists.
Order reversed.
Mr. Justice Musmanno did not participate in the decision of this case.